        Case 1:21-cv-06598-LAK Document 26 Filed 09/15/21 Page 1 of 1
             Case 1:21-cv-06598-LAK Document 25 Filed 09/02/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                                        i ;_                     A,     .,11,.   ,,.y
                                                                                                            ---====:::;,
                                                                        •I   J
                                                                                            '., 11-·•·-r
                                                                                      .,,., .Jif ---·~ ..
 ED MAR FINANCIAL COMP ANY, LLC, and IRISH                                       . ,,:CfRON1C.' LLY FILE D
 BLUE & GOLD, INC. ,

              plaintiffs,

        V.
                                                                       Case No. 1:21-cv-06598
 CURRENEX, INC. , GOLDMAN SACHS & CO .
 LLC, HC TECHNOLOGIES, LLC, STATE STREET
 BANK AND TRUST COMP ANY, and JOHN DOE
 DEFENDANTS 1-5,

              Defendants.


                            MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York ("Local Rules"), I, Elliott M. Bacon, hereby move this Court for an

Order for admission to practice pro hac vice to appear as counsel for HC Technologies, LLC in

the above-captioned action.

       Attached to this motion are : (1) a    Certificate of Good Standjn2:       issued within the past thirty

days by the Supreme Court of the State oflllinois; (2) the declaration required pursuant to Local

Rule 1.3(c ); and (3) a proposed   order   granting admission.

Dated: September 2, 2021
                                                   Respectfully submitted,
                                                   Isl Elliott M. Bacon
                                                   Elliott M. Bacon
                                                   KATTEN MUCHIN ROSENMAN LLP
                                                   525 West Monroe Street
                                                   Chicago, Illinois 60661-3693
                                                   Phone : (312) 902-5200
                                                   Email: elliott. bacon@katten.com

                                                   Attorney for Defendant HC Technologies, LLC.




                                                       LEWIS A.

                                                                                 I
